6:21-cv-00671-TMC-JDA      Date Filed 03/08/21   Entry Number 1   Page 1 of 32




                   IR THE UNITED STATES DISTRICT COURT
                   POR THE DISTRICT OP SOUTH CAROLINA
                           POR COLUMBIA DIVISION

  DAVID P.ARL SO'J.'RERLARD, 1227673,

                         Plaintiff,
  Verses

  R.J. RBDr:>LDS 'J.'OBACCO CDIPMY, DlC. {a/k/a Reynolds American, Inc.},
  a foreign Corporation; IR:NI 5 llILLIAMSCB TOBACXX> �IOI {f/k/a
  Brown, Williamson USA, Inc.), individually and as successor by merger
  to R.J. Reynolds Tobacco Company, Inc. (a/k/a Reynolds American,
  Inc.), and UlllLLARD TOBACXX> CDIPAIIY (f/k/a         Lorillard Tobacco
  Company, Inc.), individually as successor by merger to R.J. Reynolds
  Tobacco Company, Inc. (a/k/a Reynolds American, Inc.}, a foreign
  Corporation,
                          Defendant(a).


                             COMPL A I N T

                          (JURY TRIAL-DEMANDED)


                             I. JURISDICTION

  1). Plaintiff, as pro'se, respectfully request to proceed his claims,
  under in foma pauperia, according to tiUe 28 u.s.c. I 1915
  (a), (1), (2):
  2).   Plaintiff's claims are brought under Rule 9, of height.ea and
  ap!Cificit.y and Rule 10 (c), of the South Carolina Federal Rules of
  Civil Procedure;
  3).      Plaintiff's claims are        Intentional Fraud, Grossly
  Negligence/Negligence ana Deliberate Indifference; § 15-3-530 (5),(7}
  et seq.; Eighth (8th}, Amendment, Of The u.s. Constitution;

                                        (1).
6:21-cv-00671-TMC-JDA   Date Filed 03/08/21   Entry Number 1   Page 2 of 32




  4). Plaintiff's claims are also brought under the South carolina
  Trade , Coomerce Practice Act § 39-1-20 et seq.; and under the u.s.
  Federal Statute of Annotated Laws, Title 28 u.s.c.A. f 1332, 1334 and
  1367, of the diversity and supplemental jurisdiction; and this Court
  has personal jurisdiction over Plaintiff and Defendant(s), herein,
  according to § 36-2-803 et seq., and accoaling to due process clause
  of the 14th Alllendment, of the u.s. Constitution:

                        II. PARTIES INVOLVED

  S). Plaintiff, David Earl Sutherland, a natural born citizen, in
  Lauren County, Lauren, South carolina, a natural born citizen in the
  Untied States of America, resided in Gray Court, South Carolina, prior
  to his detention within the South carolina Department of Corrections
  ("SCDC"), confined and currently incarcerated at the Broad River
  Correctional Institution ("BRCI"), since 2016, born on/or about,
  August of 1969: Title 28 § 1332:
  6).  Pro'se Plaintiff, purchased and smoked Pall-mall menthol filtered
  black manufactured by Defendant, Brown , Williamson Tobacco
  Corporation: purchased and smoked Newport menthol filtered,
  manufactured by Defendant, Lorillard Tobacco Company, and both
  Defendants has merged with Defendant, R.J. Reynolds Tobacco Company,
  Inc. (a/k/a Reynolds American, Inc.);
  7). Defendant, R.J. Reynolds Tobacco Company, Inc. (a/k/a Reynolds
  American, Inc.),     is a foreign non-residential Corporation,
  incorporated in Winston Salem, North Carolina; a corporated citizen in
  the United States of America, and had and continue to have its
  principal place of businees at 401 North Main Street, Winston Salem,
  North Carolina, and did and continued •doing business• throughout the
  State of South Carolina, including in the County of Lauren, and in the
  City of Lauren, South Carolina;§ 36-2-803 et seq.;§ 39-1-20 et seq.;
  14th Amendment, U.S. Constitution;
  8).  Defendant, Brown, Williamson Tobacco Corporation (a/k/a Brown,
  Williamson USA, Inc.), is and were a foreign non-residential
                                 2.
6:21-cv-00671-TMC-JDA    Date Filed 03/08/21   Entry Number 1   Page 3 of 32




  Corporation and prior to 111H9ing at such relevant times, a corporate
  citizen, incorporated in the forum State of Louisville, Kentucky; a
  corporate citizen in the United States of America; and had its
  principal place of business in the State of Louisville, Kentucky: and
  did its business throughout the forum State of South Carolina,
  including in the County of Lauren, in the City of Laurens, South
  Carolina:§ 36-2-803 et seq.;§ 39-1-20 et seq.; 14th Amendment, U.S.
  Constitution: Article 3, f 2, Clause l; 28 u.s.c. § 1332:
  9). Defendant, Lorillard Tobacco Company (f/k/a Lorillard Tobacco
  Company, Inc.), is and were a foreign non-residential Corporation and
  prior to 111H9ing at such relevant times, it were a corporate citizen,
  incorporated in the forum State of Delaware: it is and were a
  corporate citizen in the United States of America: and had its
  principal place of business in the State of New York City, New York;
  and •ctia• its business throughout the forum State of South Carolina,
  including in the County of Lauren, and in the City of Lauren, South
  Carolina:§ 36-2-803 et seq.: f 39-1-20 et seq.; 14th Amendment, U.S.
  Constitution; 28 u.s.c. § 1332; Article 3, § 2, Clause 1;


                          III. PIRSCBAL JURISDicnca

  10). That Defendant, Brown , Williamson Tobacco Corporation (f/k/a
  Brown , Williamson USA, Inc.), individually and prior to merging,
  while acting in the course and conduct within the scope of its
  employment in the stream of COIIIIMlrce of its Tobacco Industry, is
  responsible ana liable for engaging in the business of manufacturing,
  liesigning, aistributing, marketing, promotion, Mivertising anci selling
  its tobacco proaucts inclUllliag but not limitea to its Pall-mall
  _..thol filtered •b1ac:1t,• cigantte branlla, that Plaintiff purchased
  arMI smoked from 1979 thru 2014; f 36-2-803 et seq.; f 39-1-20 et seq.;
  11).    That Defenunt, Lorillard Tobacco Coq)any (f/k/a Lorillara
  Tobacco Company, Inc.), individually anci prior to aecging, while
  acting in the course and conduct within the scope of its employment,

                                  3.
      6:21-cv-00671-TMC-JDA   Date Filed 03/08/21   Entry Number 1   Page 4 of 32




. .

        in the stream of commerce of its Tobacco Industry, is and were
        responsible and liable for engaging in the business of manufacturing,
        designing, distributing, marketing, promotion, advertising and selling
        its tobaccco products, including but not limite<i to its llewports
        menthol filtered cigarette brands that Plaintiff purchase<i and smoked
        from 1981 thru 2014; § 36-2-803 et seq.;§ 39-1-20 et seq.;
        12).    That both Defendants' aforesaid cigarette products were
        affirmative defective and in an unreasonably danagerous condition to
        an "extent beyond" that which would not be •conteq:,latecJ• to an
        ordinary consumer's use or consumption, not fit suitably safe for
        their use; and both Defendants' cigarette products, essentially in the
        same defective condition, when they left the hands of both Defendants
        •without any substantial change,• when they reached the forum State of
        South Carolina's general market places, that became accessible and
        available to its residents, citizens, consumers, cigarette smokers,
        non-smokers as members of the public, including Plaintiff herein, of
        the forum State of South carolina; § 36-2-803 et seq.; § 39-1-20 et
        seq.;
        13).    That Defendants'    Pall-mall and Newport cigarette brands
        contained deleterious carcinogenic constituents, chemicals and
        compound substances such as, benzo(a)pyrene, arsenic, lead, anmonia,
        formaldehyde, hydrogen cyanide, uranium, benzene, carbon monoxide,
        nitrosamines,   polycyclic    aromatic   hydrocarbons    (PAHs),   and
        approximately 43 (forty tlu:ee) more that Defendants knew were
        affirmative significantly fatal to the members of the public's health,
        safety, life, welfare and certainly caused cancer and premature death;
        § 36-2-803 et seq.; Eighth (8th), Amendment, u.s. Constitution;
        Article 3, Section 2, Clause l;
        14).    That Defendant's Pall-mall and Newport menthol filtered
        cigarette brands, were affirmative identified, located, stored,
        stacked, stocked, inventoried and placed upon the shelves and sold
        from behind the cash-registered counters' Stores of Winn Dixie
        Supermarket, Food Town Supermarket, Piggy Wiggly Supermarket, 7-Eleven

                                       4.
6:21-cv-00671-TMC-JDA     Date Filed 03/08/21    Entry Number 1     Page 5 of 32




   Convenient Food, Gas and Supply Stores, Walrnart Shopping Center, from
   1970 thru 2014, where, Plaintiff, David Earl Sutherland, lived,
   resided, employed and conducted his business as an member of the
   public, within the forum State of South Carolina; § 36-2-803 et seq.;
   § 39-1-20, § 39-5-10 et seq.; 14th     Amendment,       U.S.    Constitution;
   Article 3, Section 2, Clause l;

             IV. •DEFENDANT(S) DID TAKE AFFIRMATIVE STEPS AND
                tBREASCliABLE MF.AStJRFS TO FOBLICLY REPRFSENT ITS
                TOBACCO PRaXJCTS iftRWGH        NATI<HU.   MAJCR   AND
                 LOCAL NEWSPAPERS NBliS am.E'l'S    MID    MAGAZINES•

             DEFENDANT, BROWN & WILLIAMSON TOBACCO CORPORATION
             {F/K/A     BROWN & WILLIAMSON USA, INC.         }
   15).   Based upon discovery, information and belief, on/or about,
   December 20, 2019, Plaintiff reasonably discovered material facts
   that are relevant to his claims, and on/or about, March 12, 1972,
   the aforesaid Defendant, did affirmative made public statements by
  advertising its Pall-mall aenthol filtered •light• cigarette brands,
  through the New York Times, the New York Post, the Lauren County
  newspapers, and other newspapers, Readers Digest, Time, and Life
  magazines and Plaintiff were able to purchased such newspapers and
  magazines at the aforesaid local shopping stores, of Paragraph 14,
  hereof Plaintiff's, III., Personal Jurisdiction, that stated:

  16).   "Its Pall-mall menthol filtered "light" cigarette brands are
  "lower in tar and less in nicotine than ever before and best selling
  filter: 0 You make out better at both ends with "big-tip, Pall-mall
  menthol filtered "light" cigarettes are •sater and healthier• than its
  regular cigarette brands:"

  17).   That on/or about, April 14, 1994, Defendant through its former
  President & Chief Executive Officer (CEO), Thomas E. Sandefur, while
  acting in the course and conduct within the scope of its employment in
  the stream of conmerce,       that it did       knowing and intentionally
  represented   on   a   national   televised     Congressional    Subcormiittee
  Hearing, before former Chairman, Henry A. Waxman, at 2415 Rayburn

                                    s.
6:21-cv-00671-TMC-JDA    Date Filed 03/08/21   Entry Number 1   Page 6 of 32




  House Office Building, in Washington, o.c. (District of Columbia), and
  were interviewed by the CBS TV News Broadcasting Network, New
  Reporter(s) Robert (Bob) Schieffer and Ronald (Ron) Wyden, concerning
  the Defendant's tobacco products;
  18).   During the national interview, CBS News Reporter, Robert
  Schieffer, asked Defendant's former Representative, Sandefur, "whether
  its cigarettes are addictive?" and former Representative, Sanderfur,
  affirmative stated that, "Nicotine is not addictive; and Brown &
  Williamson (Tobacco Corporation) "does nothing in the manufacture of
  its tobacco products that increase the level of nicotine 11 above 11 that
  which is naturally found in the tobacco plant, 11 nor does it
  artifically increase nicotine;"
  19).  That Plaintiff as an television viewer, listened to and watched
  the program and were "confidence", acted reasonably in good-faith, as
  its' public statement were truthful and accurate and acted in reliance
  upon Defendant's former President, Sandefur's testimony and continued
  to purchase and smoke its Pall-mall menthol filtered •light•
  cigarette l:randa without questioning, because of Defendant's expert
  knowledge and skills;

                        DBnaDllft', UltitLARD 1DWXX> <XlNPMY
                        (F/K/A      UIIILLUD 'ftJlllCOi) <DIP.AU, INC.)

  20). That on/or about, January 30, 1994, the aforesaid Defendant,
  affirmative advertised by stating, "that white Newport smokers (men)
  really enjoy the taste of newport cigarette, yet feel they are •out of
  the mainstream• because a:>sy of their friends smke Marlboro Lighta;
  and further stated that, "Lorillard's Newport menthol filter light
  brands are recognized by young adult smokers as an important consumer
  base for this cigarette; our newport market is define as a twenty
  something market, adults ages at 18 thru 29 years old;"
  21).    That, on/or about, March 27, 1998, Defendant (Lorillard)
  undetook a nation-wide advertising campaign for its Newports
  cigarettes captioned, "Pleasure! Fire it up! advertising depicted

                                  6.
6:21-cv-00671-TMC-JDA   Date Filed 03/08/21   Entry Number 1   Page 7 of 32




  attractive young men and young women to smoke its Newports cigarettes,
  and stating that, its Newport cigarettes is the leading menthol
  cigarette brands among younger adult smokers in the freshness
  segment:" for party-goers, and those that do their own thing are
  fun-loving in smoking its menthol brand Newport cigarettes they
  enjoyed the mentholated taste in our newports;"

  22). That, on/or about, April 14, 1994, Defendant's former Chairman &
  Chief Executive Officer (CEO), Andrew H. Tisch, and its former Vice
  Chairman , Chief Operating Officer, Alexander Spear, while acting in
  the course and conduct within the scope of their employment in the
  stream of com:nerce, both parties appeared in a national televised
  Congressional Subcomnittee Waxman's hearing, at 2415 Rayburn House
  Office Building, in Washington, o.c. (District of Columbia), to be
  interviewed by the CBS TV News Broadcasting Network News Reporter,
  Robert (Ron) Schieffer and Ronald (Ron) Wyden, on issues relating to
  Environmental, Energy, Health and Conmerce;
  23).   During the national interview, CBS TV News Reporter, Robert
  (Bob) Schieffer, asked both of Defendant's Representative, Tisch and
  Spear, "do they believe that nicotine is addictive?" and both
  Representatives affirmative stated that, "they believe that nicotine
  is not addictive;" and further represented that, "Cigarette Maker
  could adjust the level of nicotine in their products by blending
  different types of tobaccos to create a blend with a higher
  concentration: and both Representatives, Tisch and Spear, affirmative
  denied that, .. it manipulates the amount of nicotine contained in its
  cigarettes, including in its Newport menthol filter cigarette brands
  that Plaintiff purchased and smoked;
  24).    That Plaintiff as an television viewer and listener, did
  affirmative watched the program, and Plaintiff were 15 (fifteen) years
  old at such relevant times, as a minor adolescence, I had confidence
  in what Defendant's former Representatives Tisch and Spear affirmative
  represented on national television, and I acted reasonably in reliance
  upon the April 14, 1994, of Defendant's public statement, and
  continued to purchase and smoke Defendant's Newport menthol filtered

                                 7.
     6:21-cv-00671-TMC-JDA   Date Filed 03/08/21   Entry Number 1   Page 8 of 32


,.



       cigarette brands; § 36-2-803 et seq.; § 39-1-20, § 39-5-10 et seq.;
       14th Amendment, U.S. Constitution; Article 3, Section 2, Clause l; and
       Plaintiff smoked Defendant's Newport menthol cigarette brands and
       becamed   physical,    psychological,   non-economical,    economical,
       addictive, injured and ultimately resulted to cause Plaintiff a heart
       attack; (See, Plaintiff's Medical Records):
       25). Plaintiff hereby, pleads that Defendant's public advertisements
       and statements as pled, set forth in Paragraph(s) 15 thru 24, herein
       were affinative and purposefully directed towards the forum State of
       South Carolina's residents, citizens, consumers, cigarette smokers,
       potential smokers, non-smokers, as members of the public, including
       Plaintiff: and both Defendants, Brown, Williamson Tobacco Corporation
       and Lorillard Tobacco Company, individually and prior to aerging had
       rmtincaa and ayataatic moi•-.IJSUfficient business rmtacta and
       activities in the forum State of South Carolina; § 36-2-803 et seq.;
       14th Amendment, U.S. Constitution: Article 3, Section 2, Clause 1:
       26).   That Plaintiff's harm, injuries and damages substantially
       •arosea out of, in connection to, or related to• both of Defendants'
       mininum/sufficient business rmtacta or activities in the forum State
       of South Carolina and both Defendants avails themselves of the
       benefits, privileges and protection of the laws of the forum State of
       South Carolina, such that the maintenance of the suit •does not offend
       traditional notioos of fair play and substantial justice of due
       process: § 36-2-803 et seq.; 14th Amendment, U.S. Constitution;
       Article 3, Section 2, Clause l;
       27). Plaintiff hereby presanes that for these reasons, set forth
       herein, this Court should exercise personal jurisdictioo over both
       Defendants and both Defendants should reasonably anticipate being
       haled into the forum State of South Carolina.



                                      a.
6:21-cv-00671-TMC-JDA      Date Filed 03/08/21   Entry Number 1    Page 9 of 32




            V.    PLAIN'l'J:PF � OF BAVDE LEGAL STANDING
                 m   FILE SUIT AGAINST BO'l'II DEFERDAN"l'(S), IN THE
                 FEDERAL CXXJRT, [N)F.R ARTICLE 3, SBC'.l'Iat 2, OF
                                     CLAUSE l;
           "THE FIRST (1ST), ESSENTIAL ELEMENT OF LEGAL STANDING, 1).
            PLAINTIFF SUFFERED AN "INJURY-IN-FACT," AN INVASION OF A
            LEGAL PROTECTED     INTEREST,   WHICH    IS   CONCRETE    AND
            PARTICULARIZED, THAT IS ACTUAL OR IMMINENT, NOT CONJECTURAL
                                    OR HYPOTHETICAL"

  28). That the State of South Carolina Code of Laws, 1976, statutory
  provisions has provided Plaintiff, as a member of the public, an
  individual and private protected right from being defrauded by deceit,
  fraud, misleading public advertising, and statements as a consumer in
  purchasing any merchandise, services, products against any domestic or
  foreign Corporations, directly, indirectly, once Plaintiff has
  discoV'en!d of knowingly and wilfully has been deceived of an
  injury-in-fact under§ 15-3-530 (5),(7) et seq.: § 39-1-20, knowingly
  making untrue statements and§ 39-5-20 et seq., South Carolina Unfair
  Trade Practice Act;
  29). That these aforesaid Statutory provisions has provided Plaintiff
  a legal protected personal right to be adequately inform in his legal
  interest in purchasing both Pall-mall menthol filtered Light
  cigarettes and Newport menthol filter cigarette brands to informed the
  whole truth and not be fraudulent induced upon his decision/choice to
  puchased and smoke Defendant's aforesaid cigarettes through fraudulent
  advertisements and statements purportrated falsehood:
  30). For these reasons, Plaintiff has suffered           an injury-in-fact,
  that both Defendants has invaded Plaintiff's legal      protected interest,
  which is concrete and particularized, that has          effected Plaintiff
  individually and personally, proximate caused           Plaintiff physical
  injuries, which will as a medical certainty have        an effect UP<?n his
  health, life and welfare currently and in the future, which is
  actual or imminent, and will continue to take prescribed medications
  8UCh as nitroglycerine tablets for heart ocnditioo, as a future

                                    9.
6:21-cv-00671-TMC-JDA     Date Filed 03/08/21    Entry Number 1       Page 10 of 32




   medical prognosis;


             "THE SECOND (2ND), ESSENTIAL ELEMENT OF LEGAL STANDING, 2).
              A CAUSAL CONNECTION BETWEEN THE INJURY-IN-FACT, AND THE
              DEFENDANT'S CONDUCT COMPLAINED OF AND THE INJURY-IN-FACT
                     HAS TO BE "FAIRLY-TRACEABLE" TO DEFENDANT"

   31). Plaintiff hereby, adopts and incorporates by reference, each and
   every fact ual allegations of Plaintiff's injury-in-fact as pled,
   described, set forth as if fully stated verbatim, in Paragraph(s) 28
   thru 30, hereof Plaintiff's, V, First (1st), Essential Element of
   Legal Standing; pleads a causal connection between Plaintiff's
   injury-in-fact, and both Defendants' conduct complained of and the
   injury has to be "fairly-traceable" to both Defendants, herein;

              "THE THIRD (3RD}, ESSENTIAL ELEMENT OF LEGAL STANDING, 3}.
               THAT IT MUST BE "LIKELY" AS OPPOSED TO MERELY SPECULATIVE,
               THAT PLAINTIFF'S INJURY WILL BE 11 REDRESSED" BY A FAVORABLE
                                JUDGMENT OR DECISION"

   32).  Plaintiff hereby, adopts and incorporates by reference each and
   every factual allegations of Plaintiff's injury-in-fact as pled,
   described, identified, set forth as if fully stated verbatim, in
   Paragraph(s) 28 thru 30, hereof Plaintiff's, v, First (1st), Essential
   Element of Legal Standing: and pleads that, it must be likely as
   opposed to merely speculative, that Plaintiff's injury will be
   redressed by a favorable judgment or decision by this Court;


             YI.   PLAIN'l'IFF RQJEST DIE COOR'l' TO   •INVOKE•   DIE JODICIAL
                   D0C'1'RINB <JP JQJITABLE     PSroPPEL AND ftWJOOLEN'1'
                             CDiCF.ALNENT <JP 'J.'OLLIM; DOC'1'RD1E

              "THE FIRST (1ST), ESSENTIAL ELEMENT OF ESTOPPEL, 1).         CONDUCT
              BY PARTY ESTOPPED WHICH AMOUNT TO FALSE REPRESENTATION
                           OR C0NC�LMENT �FA MATERIAL FACT"

   33).   Plaintiff hereby, adopts and incorporates by reference each and

                                    10.
6:21-cv-00671-TMC-JDA     Date Filed 03/08/21    Entry Number 1      Page 11 of 32




   every factual allegations, pled, described, set forth as if fully
   stated verbatim, herein Paragraph(s) 15 thru 24, hereof Plaintiff's,
   IV., Personal Jurisdiction; and pleads that both Defendants' conduct
   amounts to a false representation or concealment of a material facts,
   and both Defendants should be eequitable estopped;


             "THE SECOND ESSENTIAL ELEMENT OF ESTOPPEL, 2). THAT BOTH
              DEFENDANT(S)' INTENTION THAT ITS CONDUCT SHALL BE ACTED
                              UPON BY THE OTHER PARTY"

   34). Plaintiff hereby, adopts and incorporates by reference each and
   every factual allegations, pled, described, set forth as if fully
   stated verbatim, herein Paragraph(s) 15 thru 24, hereof Plaintiff's,
   IV., Personal Jurisdiction; and pleads that it were Both Defendants'
   intention that their conducts, shall be acted upon by the American
   members   of    the   public,   including   Plaintiff   herein,   to
   induced/influenced Plaintiff's choices/decisims into purchasing and
   smoking both Defendants' Pall-mall menthol filtered cigarettes, and
   Newport menthol filtered cigarette brands, to increased their sales,
   and to maxi.mi.zed their c0111Tierical and corporates' profits, for their
   own benefits;

             "THE THIRD (3RD), ESSENTIAL ELEMENT OF ESTOPPEL,  3).
              DEFENDANT(S)' KNOWLEDGE, ACTUAL OR CONSTRUCTIVE, OF
                                   THE TRUE FACT(S)"

                   DEFENDANT, BROWN• WILLIAMSON TOBACCO CORPORATION
                   (F/K/A     BROWN• WILLIAMSON USA, INC.          )

   35).   Plaintiff asserts that, based upon discovery, information and
   belief,   on/or   about,   December   20,     2019,   Plaintiff    discovered
   Defendant's knowledge of the truth, that were affirmative omitted and
   concealed from the American members of the public, including Plaintiff
   herein, and that on/or about, September 26, 1977, Defendant, Brown •
   Williamson Tobacco Corporation (f/k/a        Brown , Williamson USA, Inc.),
   and its tobacco associates, Phillip Morris USA, Inc., R.J. Reynolds

                                   11.
6:21-cv-00671-TMC-JDA   Date Filed 03/08/21   Entry Number 1   Page 12 of 32




   Tobacco Company, The American Tobacco Company, Lorillard Tobacco
   Company, and Liggett Group, Inc., with their former Scientists, Alan
   Rodgman, Thomas Odense, Preston Leake, Alexander Spears, while acting
   in the course and conduct within the scope of their employment in the
   stream of commerce, including their outside law firms, William W.
   Shinn of Shook, Hardy r. Beacon, knew and engaged in fraudulent
   concealment;
   36).   That these Defendants, including Brown r. Williamson Tobacco
   Corporations had hired Dr. Gary Huber, to conduct a research
   concerning an independent laboratory experiments on mices, by exposing
   rats and mices to, cigarette smoke, by applying to their dermal skin
   backs tobacco smoke condensate, and notice and identified,
   benzo(a)pyrene and arsenic in the tobacco smoke condensate, and the
   mices and rats remainedthe tobacco smoke condensate in their skins for
   approximately 6 (six} months;
   37). During the last day, Dr. Huber discovered all of the laboratory
   mices and rats developed bronchogenic carcinoma cancer, squamous cell
   carcinoma cancer and other disease and Dr. Huber evidently concluded
   that, "tobacco smoke caused changes in the respiratory tracts of the
   mices and rats which were consistent with humans results;
   38).    That Defendants discovered Dr. Huber's laboratory mices
   findings, Phillip Morris USA, Inc.'s former Assistant General Counsel,
   Alexander Holtizman, sent a warning to the Company's former President,
   Joseph F. Cullman, III, informing Cullman, III, of Dr. Huber's
   findings of the Harvard Project, and sent word to Defendant's outside
   law firm, William w. Shinn, all of them jointly agreed to modify Dr.
   Huber's laboratory findings and its interpretation, by issusing a
   press-release report to alter it; and all of the Defendants agreed to
   keep and concealed Dr. Huber's findings from the American members of
   the public;


                                  12.
6:21-cv-00671-TMC-JDA   Date Filed 03/08/21   Entry Number 1   Page 13 of 32




   39).  Based upon discovery, information and belief, on/or about,
  December 20, 2019, Plaintiff reasonably discovered material facts that
  were knowingly and intentionally omitted and withheld from the
  American members of the public, including Plaintiff herein, that on/or
  about, January 22, 1974, Defendant, Brown , Williamson Tobacco
  Corporation, while acting in the course and conduct within the scope
  of its employment in the stream of commerce, the aforesaid Defendant
  took affirmative steps and unreasonable measures to engaged in
  clandenstine conduct to blend reconstituted tobacco(s), which are
  artifically, and not naturally inherently grown in the tobacco plant:
  40). Defendant's reconstituted tobacco ingredients contains •annonia
  caq;,ounds, which Defendant directly or indirectly caused or a1tIDOnium
  compounds to be blended in its Pall-mall menthol filtered "light"
  cigarttes, Pall-mall regular unfiltered cigarettes, its Viceroy
  menthol filtered cigarette brands and self-concealed and concealed its
  acts from the American members of the public, including Plaintiff
  herein:
  41).   Based upon discovery, information and belief, on/or about,
  December 20, 2019, Plaintiff reasonably discovered material facts that
  Defendant did knowingly and wilfully Oldtted and withheld frao the
  American members of the public, including Plaintiff herein, that on/or
  about, September 21, 1992, the aforesaid Defendant, while acting in
  the course and conduct within the scope of its employment in the
  stream of commerce, it affirmative engaged in developing and
  manufacturing Y-1, tobacco high-nicotine artifically, that contained
  more than 1 (one), millioo pounds, and kepted it confidential and
  self-concealed from the American members of the public, including
  Plaintiff:
  42).   Based upon discovery through pending investigation, the U.S.
  Food & Drug Administration's Commissioner, David Kessler, sent 4
  (four), investigators at an DNA Plant Technology Corporation, in
  Oakland, California, and found 2 (two), U.S. Custan Service Invoices,
  evidently shown more than 1 (ooe) million pounds of •y-1, Artifical
  processed of high-nicotine tobaccos, that were shipped to Defendant,

                                 13.
6:21-cv-00671-TMC-JDA     Date Filed 03/08/21    Entry Number 1   Page 14 of 32




  Brown & Williamson Tobacco Corporation, and of whom did affirmative
  for many years of breeding, developing, manufacturing Y-1, and
  secretly blending it with natural tobacco, manipulating the level of
  nicotine in its Pall-mall regular unfiltered cigarettes, Pall-mall
  menthol filtered "light" cigarettes and its Viceroy filtered cigarette
  brands without disclosing its acts to the American members of the
  public, including Plaintiff hereof, May 03, 1994;

                     DEFENDANT, LORILLARD TOBACCO <DIPANY
                        (F/K/A   LORILLARD TOBACCO <DIPANY, INC.)'S
                     DICIILBDGB, AC'l'OAL CR CClliS'l'RDCTIV, OF mE
                                      TRUE      FACr(S)

  43).    Based upon recently discovery, information and belief, on/or
  about, December 20, 2019, Plaintiff reasonably discovered material
  facts that aforesaid Defendant did knowingly and wilfully mitted arMI
  withheld frc:a the American members of the public, including Plaintiff,
  that on/or about, February 14, 1973, Defendant, Lorillard Tobacco
  Company (f/k/a Lorillard Tobacco Company, Inc.), individually and
  prior to meEging with Defendant, R.J. Reynolds Tobacco COlll)any, Inc.
  (a/k/a Reynolds American, Inc.), and Defendant (Lorillard), while
  acting in the course and conduct within the scope of its employment in
  the stream of conmerce:
   44).   That Defendant, Lorillard Tobacco Company, with its former
   Chairman, Andrew H. Tisch and its former, Scientist, Alexander Spear,
   Defendants, R.J. Reynolds Tobacco Company, with its former President,
   Joseph F. Cullman, III, and its former Scientist, Thomas Odense and
   Brown , Williamson Tobacco Corporation, with its former President ,
   Chief Executive Officer (CEO), and its former Scientist. I.W. Hughes,
   jointly came together to agree to concealed the Hazelton Laboratory
   mice experiment test findings report:
   45).   Defendants knew, including Lorillard Tobacco Company, including
   their outside law firms, attorneys, William w. Shinn, Shook, David R.
   Hardy , Beacon, John Hill , Knowlton, Edward T. Cooke, Alexander
   Holtizman: Edwin J. Jacob, Edward DeHart, of the outcome result of the
   Hazel ton result, titled, •cigarette Smoke Condensate Preparation �

                                    14.
6:21-cv-00671-TMC-JDA         Date Filed 03/08/21     Entry Number 1       Page 15 of 32




   Application To Mice:• that disclosed material facts, that after
   applying "tobacco smoke condensate" in the dermal skins of 100 (One
   Hundred) mices' back, approximately 6 (six) months, it evidently
   disclosed approximately all of the 100 (One Hundred) mices developed
   gross lesion tuaors or squamous cell cancer, and it also disclosed and
   identified    "benzo(a)pyrene,   arsenic    and   other    deleterious
   carcinogenic constituents and compound substances in the tobacco smoke
   condensate, which are known to cause cancer and other disease;
   46).    Based upon these aforesaid clinical findings, Defendants,
   including Lorillard Tobacco Company, and their outside attorneys,
   agreed to keep their adverse findings from the American members of the
   public, including Plaintiff herein;
   47).   Based upon recently discovery, information and belief, on/or
   about, December 20, 2019, Plaintiff discovered material facts that
   were knowingly and wilfully anitted and withheld fran the American
   members of the public, including Plaintiff, that on/or about, January
   22, 1974, Defendant, Lorillard Tobacco Company (f/k/a       Lorillard
   Tobacco Company, Inc.), individually and prior to merging, it did
   knowingly and wilfully blended artifical reconstituted tobaccos, that
   contained anmonia compounds with its Old Golds cigarettes, and its
   Newports and its other tobacco products;


                mB FOOR'1'B ( 4TH), � ELEMENT OF FSl'OPPEL, 4). THAT
                PLAIN'l'IFF LACKED l<t«JiLBDGB OF 'J.'RD'l'B AS TO FAC'l'S 'l'HAT ARE
                                            IN QUESTICE

   48). Plaintiff hereby, pleads that he lacked knowledge of the truth
   and the means of knowledge of truth as to real facts that are in
   question as pled, described, set forth in Paragraph(s) 15 thru 24, and
   Paragraph ( s) 35 thru 47, and lacked the knowledge of the truth that
   Defendant,     Lorillard Tobacco        Company    (f/k/a       Lorillard     Tobacco
   Company, Inc.), recently publicly adllitted through the CBS TV News
   and the NBC TV News Broadcasting Network Station and through the
   American Cancer Society,          Inc. 's News Editors,       dated on/or about,
   December 20, 2019:
                                         15.
6:21-cv-00671-TMC-JDA        Date Filed 03/08/21   Entry Number 1      Page 16 of 32




   49). That Plaintiff further pleads that, even in the exercise of a
   reasonable diligence, Plaintiff could not have known, because
   Defendant did knowingly took affirmative steps and unreasonable
   measure to disinform the American members of the public, including
   Plaintiff herein, of the knowledge and the means of the truth
   concerning the significant harmful addictive nature of smoking
   cigarettes and the causal link clinical evidence that smoking
   cigarettes causes lung cancer and other related disease:
   SO). That aforesaid Defendant took further affirmative steps and
   unreasonable measures to cover-up, prevent, concealed, self-concealed,
   modify, altered adverse findings for its comnercial and corporates
   interests, to misinform, mislead, misrepresent the knowledge of the
   truth with its experts knowledge, expert skills, expert training,
   expert experience, to keep the American llelli>ers of the public,
   ignorance, and fran the truth to keep the American Di!llbers of the
   public, including Plaintiff herein, to continue to purchase and
   smoking its tobacco products, including its Newport cigarettes, that
   Plaintiff smoked that Defendant knew were defective and unreasonably
   dangerous: as pled, described, set forth in Paragraph(s) 15 thru 34,
   Paragraph(s) 35 thru 47, hereof:

              •'1'8E FIP'l'B ( Si'B) , m;sENTIAL ELBMD1'1' OF FSl'OPPEL,   5) •
               PLAIN'.rIFF    RELIANCE tJPCB 'l'8E CDDJC'l' OF PARTY FSl'OPPED•

   51). Plaintiff hereby, adopts and incorporates by reference each and
   every factual allegations, pled, described, set forth as if fully
   stated verbatim in Paragraph(s) 15 thru 24, hereof, what Defendant,
   publicly represented that were falsely made, and Plaintiff acted
   reasonably in reliance upon what Defendant knowingly anitted and
   acted reasooably in reliance upon what Defendant represented as
   aforesaid: Defendant should reasonably be estopped:


                                       16.
6:21-cv-00671-TMC-JDA    Date Filed 03/08/21     Entry Number 1   Page 17 of 32




             THE SDCl'B ( 6i'H), FSSENTIAL ELEMENT OF F.s'l'OPPEL, 6).
             PREJUDICE CHANCE IN POSITICli OF PLAIN'I'IFF CLAIMING
                                    Es.l'OPPEL

   52).  Plaintiff hereby pleads, that as a proximate cause of Plaintiff
   acted reasonably in reliance upon Defendant's falsely representation,
   Defendant proximate cause Plaintiff to be in a position to cause a
   prejudicial change, in Plaintiff's health, safety, life and welfare,
   that proximate caused him to suffer and sustain permanent, irreparable
   loss of physical, psychological, non-economical, economical addiction,
   injuries, such heart disease, heart attack, acute coronary syndrome,
   and will with medical prognosis in the future, continue to take
   nitroglycerin prescribed medication for the rest of Plaintiff's life;
   (See, Exihibit Plaintiff's Medical Records);
   53).  Plaintiff asserts that, for these reasons, Defendant should be
   equitably estq,ped in presumably pleading an affirmative defense of
   statutory of limitation period:

                         VII. S'l'ATBMENT OF THE FACTS
                        PLAINTIFF, DAVID EARL SUTHERLAND
   54). Plaintiff hereby, adopts and incorporates by reference each and
  every factual statement of the allegations as pled, set forth, as if
  fully stated verbatim in Paragraph(s) 05, 06, Paragraph(s) 10 thru 14,
  Paragraph(s) 15 thru 24, Paragraph(s) 28 thru 30, Paragraph(s) 35 thru
  47 and Paragraph 52, hereof; Plaintiff file this Complaint cost him$
  350.00 (three hundred, Fifty) dollars, plus photo-copies, and postage
  fees, medical costs, hospitalization costs, prescription of medication
  costs, medical records and the cost of processing fees of the U.S.
  Marshal, serving SUlffllOlls and complaint;

                               STATEMENT OF THE FACTS
                   DEFENDANT, BROWN, WILLIAMSON TOBACCO CORPORATION
                   (F/K/A     BROWN, WILLIAMSON USA, INC.         )
   55).   Plaintiff hereby, adopts and incorporates by reference each     and


                                   17.
6:21-cv-00671-TMC-JDA         Date Filed 03/08/21    Entry Number 1    Page 18 of 32




  every factual statement of allegations as pled, set forth as if fully
  stated verbatim, in Paragraph(s) 07 thru 14, Paragraph(s) 15 thru 19,
  Paragraph(s) 25 thru 27, Paragraph(s) 28 thru 30, Paragraph(s) 35 thru
  42, hereof, as permitted and authorized under Rule 10 (c), of the
  South Carolina Federal Rules of Civil Procedure;


                                STATEMENT OF THE FACTS
                          DEFENDANT, LORILLARD TOBACCO COMPANY
                          (F/K/A LORILLARD TOBACCO COMPANY, INC.)
  56). Plaintiff hereby, adopts and incorporates by reference each and
  every factual statement of allegations, pled, set forth as if fully
  stated verbatim, in Paragraph(s) 09 thru 14, Paragraph(s) 20 thru 27,
  Paragraph(s) 28 thru 30, Paragraph 34: Paragraph(s) 43 thru 47:
  Paragraph 50, hereof, as permitted and authorized under Rule 10 (c),
  of the South Carolina Federal Rules of Civil Procedure;


                               S'.rATEMENT OF THE FACTS
                         DEFENDANTI R.J. REYNOLDS TOBACCO a»tPANY
                         (A/K/A      REYNOLDS AMERICAN, INC.    )

  57).     Plaintiff hereby, adopts and incorporates by reference each and
  every factual statement of allegations, pled, set forth as if fully
  stated    verbatim,    in    Paragraph      07;   and   Plaintiff   pleads    that,
  presumably    the     aforesaid    Defendant      assumes    responsibility     and
  liabilities for both Defendants, Brown & Williamson Tobacco
  Corporation and Lorillard Tobacco Company, of whom both has merged
  with R.J. Reynolds Tobacco Company, (a/k/a Reynolds American, Inc.),
  and assumes their liability as pled, set forth as if fully stated
  verbatim, in Paragraph(s) 01 thru 56, hereof;




                                        18.
6:21-cv-00671-TMC-JDA         Date Filed 03/08/21             Entry Number 1       Page 19 of 32




         \J .M;)    'lffll rlMT   ( llT) ,   CAUR 01' ACTION fflR Dn'INTIOIW,
                    FRAUD, OF 9 (NINE) FSSENTIAL ELm!BffS WHICH ARE
                   AS FOLLCMING:

                   DEFENDANT, BRaiN � WILLIAMSON TOBACCD CXRPORATIOO
                   (F/K/A         BRaiN � WILLIAMSON USA,           INC.             )

   58).1).Defendant's Representation, as pled, set forth as if fully
   stated verbatim in Paragraph{s) 15 thru 19, hereof;
   2).     Defendant's falsity, as pled, set forth as if fully stated
   verbatim, in Paragraph{s) 15 thru 19, hereof;

   3). Defendant's materiality, communicated to the American members of
   the public, including Plaintiff herein, pled, set forth as if fully
   stated verbatim, in Paragraph(s) 15 thru 19, hereof;

   4). Defendant's knowledge of its falsity or its reckless disregard of
   its truth or falsity, as pled, set forth, as if fully stated verbatim,
   in Paragraph{s} 35 thru 42, hereof;

   5). Defendant's intent that its falsity representation be acted upon
   by the American members of the public, including Plaintiff herein, as
   pled, set forth as if fully stated verbatim, in Paragraph(s) 15 thru
   19, hereof;
   6).    Plaintiff as hearer's ignorance/unaware of Defendant's falsity
   representation, as pled, set forth, as if fully stated verbatim, in
   Paragraph(s) 15 thru 19; Paragraph(s) 48 thru 50, hereof;

   7).    Plaintiff as a hearer reliance upon the truth, as pled, set
   forth as if fully stated verbatim, in Paragraph(s}                           15 thru 19;
   Paragraph(s} 35 thru 42, hereof:

   8).    Plaintiff as a hearer had a reasonable justifiable right to act
   in reliance upon Defendant's falsity representation, as pled,                            set
   forth as if fully stated verbatim, in Paragraph(s}                           15 thru 19;
   Paragraph(s) 35 thru 42, hereof as a ordinary consumer: Plaintiff
   further    pleads     that,     Plaintiff         as   a    hearer   had    a    reasonable
   justifiable      right   to     act       in   reliance       upon   Defendant's      expert
   knowledge,      expert   or     superior         knowledge,     expert     skills,    expert

                                              19.
6:21-cv-00671-TMC-JDA     Date Filed 03/08/21    Entry Number 1     Page 20 of 32




   training, expert experience and expert judgment upon its public
   falsity representation, to purchased and smoke Defendant's Pall-mall
   menthol filtered cigarette brands:
  9). Plaintiff as a hearer consequence and proximate cause of acting
  reasonably in reliance upon Defendant's falsity representation and
  upon what Defendant wilfully omitted as pled, set forth as if fully
  stated verbatim, in Paragraph(s) 15 thru 19: Paragraph(s) 35 thru 42,
  hereof, Plaintiff suffered and continue to sustain severe, permanent,
  irreparable loss of damages, injuries harm including but not limited
  to:
  10). Addiction, heart disease, a major heart attack, acute coronary
  syndrome, shortness of breath, symptom of withdrawal, watery eyes,
  burning sensation throat, throat irritation, throat scratching,
  wheezing, chronic coughing, Loss of spouse consortiun, loss of
  enjoyment of life, conscious pain and suffering, grief, anxiety,
  alteration of life style, disappointment, humiliation, embarrassment,
  inconvenience, fear of loss, mental stress, mental shock, emotional
  distress, loss of income, wages, earnings, loss of employment, loss of
  employment opportunities, and Plaintiff with medical future certainty
  as a prognosis, will continue to take prescribed medications, such as
  nitroglycerin tablets and other medications: § 15-3-530 (5), (7) et
  seq.:§ 39-1-20, § 39-5-20 et seq.:§ 15-32-210 et seq.:§ 15-75-20 et
  seq.:
   11).  Plaintiff hereby request, and is entitled and prays for punitive
   damages,   for Defendant's conduct of knowing,           recklessness,
   wantonousness, maliciousness, wilfullness: § 15-32-510 thru §
   15-32-530 et seq.:

          \II([i  THE FIRS'l' (1ST), CAUSE OF ACTICB .PCR IN'l'ffll'IOOAL
               ') FRAUD, OF 9 (NINE) F.SSENTIAL EIBmN'l'S, WHICH ARE
                   AS FOLLaiING:

                          DEFENDANT, LORILLARD TOBACCO COMPANY
                          {F/K/A LORILLARD TOBACCO COMPANY, INC.)
  5� (1). Defendant's Representation, as pled, set forth as if fully

                                     20.
6:21-cv-00671-TMC-JDA    Date Filed 03/08/21   Entry Number 1   Page 21 of 32




  stated verbatim, in Paragraph(s) 20 thru 24, hereof;
  2).   Defendant's falsity, as pled, set forth as if fully stated
  verbatim, in Paragraph(s) 20 thru 24, hereof;
   3). Defendant's materiality, communicated to the American members of
  the public, including Plaintiff herein, pled, set forth as if fully
  stated verbatim, in Paragraph(s) 20 thru 24, hereof;

  4). Defendant's knowledge of its falsity or its reckless disregard of
  its truth or falsity, as pled, set forth, as if fully stated verbatim,
  in Paragraph(s) 43 thru 47, hereof;

   5). Defendant's intent that its falsity representation be acted upon
  by the American members of the public, including Plaintiff herein, as
  pled, set forth as if fully stated verbatim, in Paragraph(s) 20 thru
   24, hereof;
  6).    Plaintiff as hearer's ignorance/unaware of Defendant's falsity
  representation, pled, set forth as if fully stated verbatim,           in
  Paragraph(s) 20 thru 24; Paragraph(s) 48 thru 52, hereof;

   7).   Plaintiff as a hearer reliance upon the truth, as pled, set
   forth if fw.ly stated-�,,        Paragraph(s) 20 thru 24; Paragraph(s)

  43 thru 47, what were wilfully emitted, hereof:
  8).    Plaintiff as a hearer had a reasonable justifiable right to act
   in reliance upon Defendant's falsity representation, as pled, set
  forth as if fully stated verbatim, in Paragraph(s) 20 thru 24;
  Paragraph(s) 43 thru 47, hereof, as an ordinary consumer; Plaintiff
  further pleads that, as an ordinary hearer had a reasonable
  justifiable right to act in reliance upon Defendant's expert
  knowledge, expert or superior knowledge, expert skills, expert
  training, expert experience, expert judgment upon its public falsity
   representation to purchase and smoke,       Defendant's Newport menthol
   filtered cigarette brands;

  9).    Plaintiff as a hearer's consequence and proximate cause of acting
6:21-cv-00671-TMC-JDA    Date Filed 03/08/21   Entry Number 1   Page 22 of 32




  reasonably in reliance upon Defendant's falsity representation and
  upon what Defendant, did knowingly and intentionally aaitted or
  withheld fran the American members of the public, including Plaintiff
  herein, as pled, set forth as if fully stated verbatim, in
  both Paragraph(s) 20 thru 24: Paragraph(s) 43 thru 47, hereof,
  Plaintiff suffered and sustained severe, permanent, and irreparable
  loss of damages, injuries and harm including but not limited to:
  10).     Addiction, heart disease, heart attack or acute coronary
  syndrome, shortness of breath, symptom of withdrawals, watery eyes
  burning sensation, throat irritation, throat scratching, wheezing,
  chronic coughing, loss of spouse consortitm, loss enjoyment of life,
  conscious pain and suffering, grief, anxiety, alteration of life
  style, disappointment, embarrassment, humiliation, frustration,
  inconvenience, fear of loss, mental stress, mental shock, emotional
  distress, loss of incane, wages, earnings, loss of employment, loss of
  employment of opportunities, and Plaintiff with a medical future
  prognosis, will continued to be under medical examination, treatments
  and continue to take prescribed medications, such as nitroglycerin
  tablet for his heart condition and other medications: (See,
  Plaintiff's Exhibits, Medical Records):§ 15-3-530 (5),(7) et seq.: §
  39-1-20 et seq.; § 39-5-20 et seq.: § 15-32-510 thru § 15-32-530 et
  seq.:§ 15-75-20 et seq.:
  11).      Plaintiff hereby request and is entitled to and prays for
  punitive damages, against DEfendant's conduct of knowing, wilfullness,
  wantonousness, maliciousness and recklessness:§ 15-32-510 et seq.;


         .IX. "THE SECOND (2ND), CAUSE OF ACTION FOR GROSSLY    NEGLIGENCE/
              ) NEGLIGENCE CONDUCT, ESSENTIAL ELEMENTS ARE, DUTY, BREACH
               OF DUTY, PROXIMATE CAUSE OF CONSEQUENCE AND DAMAGE(S)"

                DEFENDANT, BROWN & WILLIAMSON TOBACCO CORPORATION

  60 (1).   Defendant's legal duty, § 39-1-20 et seq., "not to knowingly
  and intentionally make untrue statements of material facts to members
  of the public, including Plaintiff herein, as pled, set forth as if

                                   22.
6:21-cv-00671-TMC-JDA   Date Filed 03/08/21   Entry Number 1   Page 23 of 32




  fully stated verbatim, in Paragraph(s) 15 thru 19, hereof; Plaintiff
  pleads and Defendant knew before making its public representations
  that it were affirmative false and misleading the members of the
  public, including Plaintiff herein, as pled, set forth as if fully
  stated verbatim, in Paragraph(s) 35 thru 42, hereof, that it were
  detrimentally adversed to the American members of the public,
  including Plaintiff's health, safety, life and welfare; § 39-1-20 et
  seq.:
  2).    Defendant's bnacb of statutory legal duty, by knowing and
  wilfully failed to ccaply, constitutes a violation of its duties and
  responsibilities •not to knowingly and intentionally aake untrue
  statements of material facts§ 39-1-20 et seq., as pled, set forth as
  if fully stated verbatim, in Paragraph(s) 15 thru 19, hereof; and
  Defendant wilfully failed and acted reckless disregard to acknowledged
  , withdraw, correct its falsity representation as a reasonable remedy
  measure for the interest of justice, for the health, safety, life and
  welfare of the American members of the public, including Plaintiff
  herein:§ 15-3-530 {5),(7) et seq.;
  3). That as a foreseeable direct consequence and proximate caused of
  Defendant's aforesaid breach of duty, Plaintiff has suffered and
  sustained severe, permanent loss of damages and irreparable harm,
  including but: not limited to:• addiction, heart disease, heart attack
  or acute coronary syndrome, shortness of breath, symptom of
  withdrawals, wheezing, chronic coughing, loss of spouse consortium,
  loss enjoyment of life, mental pain and physical suffering, mental
  shock, emotional distress, emotional trauma, alteration of life style,
  anxiety, grief, loss of income, wages, earnings, loss of employment,
  loss of employment opportunities; and as a medical future prognosis,
  with certainty, will continue to take prescribed medication, such as
  nitroglycerin tablets for Plaintiff's heart condition; (See,
  Plaintiff's Exhibit, Medical Records); § 15-3-530 (5),(7) et seq.; §
  15-75-20 et seq.;§ 15-32-210 et seq.; § 39-1-20 et seq.;
  4).   Plaintiff hereby request and is entitled and prays for punitive

                                  23.
6:21-cv-00671-TMC-JDA    Date Filed 03/08/21   Entry Number 1    Page 24 of 32




  damages against Defendant conduct of knowing, wilfullness,
  recklessness, maliciousness, wantonousness;§ 15-32-510 et seq.;


             "THE SECOND (2ND), CAUSE OF ACTION FOR GROSSLY NEGLIGENCE/
              NEGLIGENCE CONDUCT, ESSENTIAL ELEMENTS ARE, DUTY, BREACH
             OF DUTY, PROXIMATE CAUSE OF CONSEQUENCE AND DAMAGE(S)"
                     DEFENDANT, LCIULLARD TOBACCX> cx»n>ANY
                     (F/K/A LCIULLARD TOBACCX> cx»n>ANY, INC.)

   61 (1). Defendant's legal duty, § 39-1-20 et seq., "not to knowingly
  and intentionally make untrue statements of material facts to members
  of the public, including Plaintiff herein, as pled, set forth as if
  fully stated verbatim, in Paragraph(s) 20 thru 24, hereof; and
  Plaintiff pleads that, Defendant knew before making its public
  representations that its representations were affirmative false and
  misleading the members of the public, including Plaintiff herein, as
  pled, set forth as if fully stated verbatim, in Paragraph(s) 43 thru
  47, hereof, that it were detrimentally adverse to the American members
  of the public, including Plaintiff's health, safety, life and welfare;
  § 39-1-20 et seq.; § 15-3-530 (5),(7) et seq.;
   2).  Defendant did knowingly and intentionally breachea its legal
  duty, by wilfully failed to COlply, constitutes a violation of its
  legal duties and responsibilities, by knowing and intentionally making
  untrue statements of material facts to the American members of the
  public, Including Plaintiff, as pled, set forth as if fully stated
  verbatim, in Paragraph(s) 20 thru 24, hereof; and Defendant wilfully
  failed and acted reckless disregard to acknowledge, withdraw, correct
  its falsity representation as a reasonable remedy measure, for the
  interest of justice, and for the interest of the American members of
  the public, including Plaintiff's health, safety, life and welfare; §
  15-3-530 (5),(7) et seq.;§ 39-1-20 et seq.;
   3).  That, as a foreseeable direct caisequence and proximate cause of
   Defendant's aforesaid breach of duty, Plaintiff has suffered and
   sustained severe, permanent loss of damages and irreparable harm,

                                   24.
6:21-cv-00671-TMC-JDA     Date Filed 03/08/21   Entry Number 1      Page 25 of 32




   including but not limited to: addiction, heart disease, heart attack
   or acute coronary syndrome, shortness of breath, symptom of
   withdrawals, wheezing, chronic coughing, loss of spouse consortium,
   loss enjoyment of life, mental pain and physical suffering, mental
   shock, emotional distress, emotional trauma, alteration of life style,
   anxiety, grief, fear of loss, embarrassment, disappointment,
   humiliation, inconvenience, frustration, loss of incane, wages,
   earnings, loss of employment, loss of employment opportunities: and as
   a future medical prognosis, with certainty Plaintiff will continue to
   take prescribed medication, such as nitroglycerin tablets for
   Plaintiff's heart ccn:li.tion: (See, Plaintiff's Exhibits, Medical
   Records): § 15-3-530 (5),(7) et seq.: § 15-75-20 et seq.:§ 15-32-210
   et seq.: § 39-1-20 et seq.:

   4). Plaintiff hereby request, and is entitled and prays for punitive
   damages, against Defendant's conduct of knowing, wilfullness,
   recklessness, maliciousness, wantonousness: § 15-32-510 et seq.:


             "THE THIRD (3RD), CAUSE OF ACTION, DELIBERATE INDIFFERENCE
             TO PLAINTIFF'S HEALTH, SAFETY, LIFE AND WELFARE, EIGHTH
              (8TB), AMENDMENT, U.S. CXfiSTITO'l'IOO, OF 2 (TWO), ESSENTIAL
                   ELEMENT(S), OBJECTIVE AND SUBJECTIVE COMPONENTS"
                           TBE FIRST (lSI'), F.SSEN'l'IAL ELDJENT
                                    OBJECTIVE�

   62).   Plaintiff hereby, adopts and incorporates by reference each and
   every factual statements of allegations, pled, identified, set forth
   as if fully stated verbatim, in Paragraph(s) 35 thru 42, herein, to
   demonstrate Defendant's actual or ca1Structive .knowledge of its
   falsity and concealment of representation, that it knew and wilfully
   witheld fran the American members of the public, including Plaintiff:
   which it knew of the true facts: Defendant, Brown & Williamson Tobacco
    Corporation;


                                   25.
6:21-cv-00671-TMC-JDA    Date Filed 03/08/21   Entry Number 1   Page 26 of 32




                        TBE SEXXH> (2ND), FSSENTIAL ELEMm'1'
                                SUBJECTIVE cntPCliENT
                DEFENDANT, BRaiN 5 NILLIAMSCB TOBACCO CXRPORATION
                (F/K/A     BROWN* WILLIAMSON USA, INC.          )

  63).  Plaintiff hereby, adopts and incorporates by reference each and
  every factual statement of allegations of Defendant's conduct of
  deliberate indifference of its •subjective ccap:ment,• as pled,
  identified, set forth as if fully stated verbatim, in Paragraph(s) 15
  thru 19, hereof, by knowing and wilfully taking affirmative steps
  denying the whole truth of manipulating the level of nicotine in its
  tobacco products, including its Pall-mall 11e11thol filter cigarette
  brands and advertising that its Pall-mall menthol filter cigarettes
  are safer and healthier than its regular cigarettes and wilfully
  denied of adding artifical substances in its tobacco products,
  misrepresenting the knowledge of truth to the American members of the
  public, including Plaintiff herein;
  64).   Plaintiff asserts that, Defendant's aforesaid conduct as pled,
  set forth in Paragraph(s) 15 thru 19, Paragraph(s) 35 thru 42, herein,
  demonstrate facts of having the capacity of deliberate indifference to
  Plaintiff's right to health, safety, life and welfare, and such acts,
  commission and omission of Defendant are so grave, that it violates
  the conteq;x,rary standards of decency to knowingly and wilfully expose
  anyone unknowing, involW'ltarily, unwillingly to such risk is not ooe
  that today's society choose to tolerate, which such conduct of
  Defendant were unreasonable, unnecessary and proximate caused
  Plaintiff to unwantonousness infliction of severe pain and suffering,
  grief, sadistically, maliciously, cruelty, reckless disregard for
  human or Plaintiff's safety, health, life, welfare with depravity;
  Eighth (8th) & 14th Amendment, Violations Of The U.S. Constitution;
  Article 3, Section 2, Clause l;
  65).   Plaintiff hereby, adopts and incorporates by reference each and
   every factual statement of allegations of damages, as pled, set forth

                                   26.
6:21-cv-00671-TMC-JDA     Date Filed 03/08/21   Entry Number 1    Page 27 of 32




   as if fully stated verbatim, in Paragraph(s) 60, (3), hereof
   Plaintiff's,   IX.,   Secaid   (2nd),   Cause of Action,    Grossly
   Negligence/Negligence, of Defendant, Brown & Williamson Tobacco
   Corporation for Damages; as permitted and authorized under Rule 10
   (c), of the Federal Rules of Civil Procedure;


              •THE THIRD ( 3RD), CAUSE OF ACTIOO, DELIBERATE INDIFFERENCE
               TO PLAINTIFF'S HEALTH, SAFETY, LIFE AND WELFARE, EIGBTH
               (8'l'8), .AMENlltmT, U.S. CONSTITCJTIOO, OF 2 ('1"10), ESSENTIAL
                      ELEMENT(S), OBJF.CTIVE AND SUBJECTIVE �"

                           THE FIRST (1ST), ESSENTIAL ELEMENT
                                   OBJECTIVE COMPONENT

                          DEFENDAN'.l'I LaULLARD TOBACCO <X»IPANY
                          (F/K/A LORILLARD TOBACCO COMPANY, INC.)
   66).   Plaintiff hereby, adopts and incorporates by reference each and
   every factual statements of allegations, of Defendant's objective
   component of deliberate indifference, as pled, identified, set forth
   as if fully stated verbatim, in Paragraph(s) 43 thru 47, herein to
   demonstrate Defendant's actual or constructive knowledge of its
   concealment, self-concealed falsity, that it hid, omitted and kepted
   silence fran the American members of the public, including Plaintiff,
   of the true facts;


                          THE SECOND {2ND), ESSENTIAL ELEMENT,
                                    SUBJECl'IVE COMPONENT

   67).  Plaintiff hereby, adopts and incorporates by reference each and
   every factual statement of allegations of Defendant's subjective
   component of deliberate indifference, as pled, identified, set forth
   as if fully stated verbatim, in Paragraph(s) 20 thru 24, herein to
   demonstrate that, Defendant's conduct of knowing and wilfully denied
   the whole truth of manipulating the level of nicotine in its tobacco
   products   and   knowingly   and wilfully    denied of adding      artifical
   substances in its tobacco products, including its Newports menthol
   filtered cigarette brands, misrepresented the knowledge of truth to

                                      27.
6:21-cv-00671-TMC-JDA    Date Filed 03/08/21   Entry Number 1     Page 28 of 32




   the American members of the public, including Plaintiff herein, of the
   true facts of the significant and harmful addictive nature of smoking
   cigarettes and denied clinical evidence that smoking cigarettes causes
   lung cancer and other related disease:
   68).   Plaintiff asserts that, Defendant's aforesaid conduct as pled,
   set forth in Paragraph(s) 20 thru 24, Paragraph(s) 43 thru 47, herein
   demonstrated facts of having capacity of deliberate indifference
   against Plaintiff's rights to health, safety, life and welfare, and
   such acts, commission and omission of Defendant, are so grave, that it
   violates the conteq:x,rary standards of decency to knowingly and
   wilfully •expose• anyone, including Plaintiff herein, unknowing,
   involuntarily, unwillingly subject to such risk is not one that
   today's society •choose" to tolerate, which such conduct of Defendant
   were unreasonable, unnecessary and proximate caused Plaintiff,
   unwantonousness infliction of severe pain and suffering, grief,
   sadistically, maliciously, cruelty, reckless disregard for human or
   Plaintiff's safety, health, life, welfare with depravity; Eighth (8th)
   , 14th, Amendment, Of The U.S. Constitution; Article 3, Section 2,
   Clause l;
   69).   Plaintiff hereby, adopts and incorporate by reference each and
   every factual statement of allegations of Plaintiff's damages, pled,
   set forth as if fully stated verbatim, in Paragraph(s) 61,(3), hereof
   Plaintiff's,   IX.,   Second   (2nd),   Cause   of   Action,   For   Grossly
   Negligence/Negligence Conduct, as permitted and authorized under Rule
   10 (c), of the South Carolina Federal Rules of Civil Procedure:

   70).   Plaintiff hereby request and is entitled to and prays for
   punitive damages against Defendant's conduct of knowing, wilfullness,
   recklessness, maliciousness, wantonousness: § 15-32-510 et seq.;




                                    28.
6:21-cv-00671-TMC-JDA      Date Filed 03/08/21        Entry Number 1     Page 29 of 32




                                  DAMAGE(S)
                             PRAYER FOR RELIEF
                            (JORY 'l'RIAL-DF.MANDED)
  71). Plaintiff hereby, requestfully request for trial by jury, as
  provided by Rule 38, of the South Carolina, Federal Rules of Civil
  Procedure, upon all issues, herein;

                          PRAYER FOR RELIEF OF DAMAGF.S

  72). Plaintiff hereby, request and prays for relief and demands for
  declaratory relief for judgment of damages against Defendant, Brown &
  Williamson Tobacco Corporation (f/k/a         Brown & Williamson USA, Inc.),
  and Defendant, Lorillard Tobacco Company (f/k/a    Lorillard Tobacco
  Company, Inc.), of whom both Defendants has successfully merged with
  Defendant, R.J. Reynolds Tobacco Company, Inc. (a/k/a       Reynolds
  American, Inc.), of whom presumes to assumes liability                         and
  responsibility for both Defendants' actions, as follows:

                      FOR THE FIRST (1ST), CAUSE OF ACTI� FOR RELIEF
                             OF DAMAGES FOR IN'lffll'ICEAL FRAUD
  73). Plaintiff request the Court to illiiKd 0111ensat.cEy damages in
  favor of Plaintiff, David Earl Sutherland in an amount to be
  determined by      jurors as      facts    proven    against   both    Defendants'
  foreseeable direct consequence and proximate caused                   Plaintiff to
  suffer severe, permanent and irreparable loss of damages, including
  but not limited to: acute coronary syndrome (heart attack), Loss of
  spouse consortiumship, loss of enjoyment of life, loss of appetite,
  conscous pain and suffering, anxiety, grief, discomfort, loss of
  employment, loss of employment opportunities, loss wages,                  income,
  earnings;§ 15-3-530 (5),(7) et seq.:§ 15-75-20 et seq.: § 15-32-210
  et aeq.:   f   39-1-20 et aeq.:




                                       29.
    6:21-cv-00671-TMC-JDA                Date Filed 03/08/21          Entry Number 1             Page 30 of 32



.


                         FOO. THE SECXH> (2ND), CAUSE OF AC'.l'IOO FOO. RELIEF
                         C. OUW:ZS tm. GIIOSSLY tBLIGBRCE / RIIGLIGBIIICE
                                                      C. CDDJCT

         74).      Plaintiff request the Court to award c6111pensatory damages in
         favor    of    Plaintiff,        David Earl             Sutherland     in       an . amount      to   be
         •termined by jurors, once proven anci in an proposetl amount of $
         50,000,000.00 (f�fty Million) dollars,. against both Defenunta, Bre>wn
         6 Williamson.     Tobacco       Cerporation · (f/k/a            Brown , Williamon. USA,
         Inc.), • ant .Lorillanl · �cco · COIIIPaDY                    (f/k/a            Lorillar-41     Toba®o
    . · Colplny,.
            .
                   Inc:.),·. of whom both
                                       .  hu .aucce8$fully met9etl with Defei'Miant, ·
        .R.J. Re.Ynola �cco Collpny, Inc. (a/k/a. Reynolu American, Inc.),
         of vhCil ...... liabilit:y anll reeponaibility · for                                 beth     a(oreaaiti
         ·Defenanta• CCIMluc:t      aa follova:
         75).     Inclu.ling but not liaitei to; Lou of apouN· �rtiia, acute
     .              .                                 _.     .                       .
         coronary aya6:Gae or heart attack, loss of enjoyllent of life, lou of
         -,;,petite,    fear   of        lou,    •tKOmfort,           _..tal · . pain · anlil           physical
          .                          .            .
         ·aufferi119, 111ttal aboct, aotional 41iatresa, anxiety, inconvenience,
         aisappointllent,.frustration, humiliation, e.barru.sment, alterati• of
         · life •�yle, loea of employment, loea of eq>loyment c:,pportunites, loss
         wages, inc:aDe, earnings;          I   15-3-530 (S) et         aeq.s f          15-32-210 et      seq.;·
         f    15-75-20 et aeq.; I 39-1-20 et               seq.:
         76). Plaintiff request anti prays for punitive EINlgeS; f 15-32-510 et
         aeq.: anti any other relief tleems neceaaary that PlaJntiff is entitle.
         to:

                         FOR THE THIRD ( 3RD), CAUSE OF ACTION f0R RELIEF OP
                         DAMAGES, FOR DELIBERATE INDIWBRBIICE OF PLAINTIFF'S
                         RIGHTS ENTI'l'LBD TO BIS HEALTH, SAFE'.l'l', LIFE AHO
                         WELFARE, AN EIGHTH (8TB), AIIINl»IIN'l', OF THE                        U.S.
                                                      CONSTITUTI�

         77).      Plaintiff request the Court to awanl c:captnSatory tiamages in
         favor of Plaintiff, Davi41 larl Sutherlanti,                         in         an   amount      to   be
         aetermineti by jurors, once proven anti request an pn,poseti amount of$
         so,000,000.00     (fifty Million) «>llars, against both Defentiant,                             Brown,

                                                      30.
6:21-cv-00671-TMC-JDA   Date Filed 03/08/21   Entry Number 1   Page 31 of 32




  Williamson Tobacco Corporation (f/k/a Brown , Williamson USA, Inc.),
  and Lorillard Tobacco Coq>any (f/k/a      Lorillartl Tobacco Company,
  Inc.), of whom both Defenaants has successfully merged with Defenaant,
  R.J. Reynolds Tobacco Conpany (a/k/a Reynolds American, Inc.), of
  whom Plaintiff presumes it will assumes to be responsible and liable
  for both Defendants' conduct as follows:
   78). Including but not limited to: Loss of spouse consortium, acute
   coronary syndrome or heart attack, loss of enjoyment of life, loss of
   appetite, fear of loss, discomfort, mental pain, physical pain and
   suffering, mental shock, emotional shock, emotional distress, mental
   anguish,    anxiety,    discomfort,     inconvenience,   frustration,
   disappointment, humiliation, embarrassment, alteration of life style,
   loss income, wages, earnings, loss of employment, loss of employment
   opportunities, as a future medical prognosis, medical cost,
   hospitalization cost, surgery cost, cost of filing this litigation,
   including filing fees and any other Court costs, expenses: Eighth
   (8th), Amerment Damages, of The u.s. Constitution: f 15-32-210 et
   seq.;
   79).  Plaintiff request and prays for punitive damages: f 15-32-510
   thru f 15-32-530 et seq.:

        WHEREFORE, Plaintiff respectfully request the Court for any other
   damages including attorney fees, as this Court deems necessary, just
   and proper.


                                    Respectfully Submitted, I am
                                ------------------
                               S/
                                 DAVID EARL Stn'HERLAND, 1227673
                             C/0 BROAD RIVER CORRECTIONAL INST.,
                                 MARION UNIT, B-WING RM. 210
                                 4460 BROAD RIVER ROAD
                                 RICHLAND COUNTY,
                                 COLUMBIA, SOl1I'H CAROLINA
                                 ZIP CODE                  29210-4012
                                    PRO'SE PLAINTIFF'S COMPLAINT

                                    31.
6:21-cv-00671-TMC-JDA   Date Filed 03/08/21    Entry Number 1   Page 32 of 32




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                          FOR COLUMBIA DIVISION

   DAVID EARL SUTHERLAND, 1227673,
                           PLAINTIFF,
   VERSES
   R.J. REYNOLDS TOBACCO COMPANY, INC. (a/k/a        Reynolds
   American, Inc.), a foreign Corporation: BROWN, WILLIAMSON
   TOBACCO CORPORATION (f/k/a Brown & Williamson USA, Inc.),
   individually and as successor by merger to R.J. Reynolds
   Tobacco Company ( a/k/a    Reynolds American, Inc.), and
   LORILLARD TOBACCO COMPANY (f/k/a        Lorillard Tobacco
   Company, Inc.), individually and as successor by merger to
   R.J. Reynolds Tobacco Company (a/k/a    Reynolds American,
   Inc.), a foreign Corporation,
                             DEFENDANT(S).



                             VERIFICATION

       That, I am the Plaintiff herein the above-entitled
  action, and I have read the Complaint and I know its
  content• are true of my own knowledge, except as to
  matters stated based on discovery, information and belief,
  as to such matters, I have witnessed they are true to the
  beat of my firat-baad•knovledge and belief.

                                        s,[)wcf£o/5vflie.rl011.c/
                                              DAYID EARL SUTB&RLAIID,
                                              SCDC &.: 227673
                                      before me,
                        --lll;ii.:==-��""""-'204..
